Citation Nr: 0803449	
Decision Date: 01/30/08    Archive Date: 02/08/08

DOCKET NO.  03-34 114A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a higher initial evaluations for a low 
back disorder, rated as 10 percent disabling effective from 
the October 2, 2001, date of service connection, and rated as 
20 percent disabling effective from September 8, 2005.

2.  Entitlement to a higher initial evaluation for a left 
knee disorder, rated as noncompensably (zero percent) 
disabling effective from the October 2, 2001, date of service 
connection, and rated 10 percent disabling effective from 
September 8, 2005. 

3.  Entitlement to service connection for bronchitis or 
asthma.

4.  Entitlement to service connection for migraine headaches.  

5.  Entitlement to service connection for partial blindness 
of one eye, manifested by decreased visual acuity and 
maculopathy.  




REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from May 1977 to October 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
above Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (hereinafter RO).  The RO, in pertinent 
part, denied entitlement to service connection for headaches, 
dyslipidemia, macular drusen and decreased near vision, 
bronchitis, and left-side hemisensory anesthesia/ paresthesia 
(claimed as on the right side).  The RO granted entitlement 
to service connection for lumbosacral strain and assigned a 
10 percent evaluation effective from October 2, 2001.  The RO 
also granted service connection for residuals of anterior 
cruciate ligament (ACL) repair of the left knee, assigning a 
0 percent (noncompensable) evaluation, also effective from 
October 2, 2001.  The RO by a May 2007 decision granted an 
increased evaluation of 20 percent for the low back disorder, 
and an increased evaluation of 10 percent for the left knee 
disorder, both effective from September 8, 2005. 


The Board remanded the appealed claims in June 2005, and they 
now return for further review.  The Board also then remanded 
a claim for service connection left-side (claimed as right-
side) hemisensory anesthesia/paresthesia, but the RO resolved 
that claim with a grant of service connection in its May 2007 
decision.  

The veteran presented testimony at a Travel Board hearing in 
January 2005 before the undersigned Veterans Law Judge at the 
RO.  A copy of the transcript is on file.

The Board recharacterizes the veteran's claim of entitlement 
to service connection for bronchitis as a claim seeking 
service connection for bronchitis or asthma, based on medical 
findings that the veteran's acute bronchitis episodes are 
symptomatic of a chronically recurrent asthma.  The Board 
recharacterizes the claim for headaches as a claim for 
migraine headaches, also to reflect the medical evidence.  In 
addition, the Board recharacterizes, as above, the claim for 
service connection for partial blindness of one eye, to 
reflect the conditions of the right eye as reflected in the 
medical record.  


FINDINGS OF FACT

1.  For the period from October 2, 2001, through September 7, 
2005, the veteran's low back disorder was not manifested by 
disability equivalent to more than slight limitation of 
motion, including based on functional loss due to pain on 
undertaking motion, fatigue, weakness and/or incoordination; 
or, alternatively, it was not manifested by more severe 
disability than lumbosacral strain with characteristic pain 
on motion, without muscle spasm on extreme forward bending 
and loss of lateral motion, unilaterally, on standing; or, 
alternatively, it was not manifested by more than mild 
intervertebral disc syndrome.  Non-overlapping symptoms over 
that period were not sufficient to warrant separate 
disability ratings based on more than one of the following:  
limitation of motion, lumbosacral strain, or intervertebral 
disc syndrome.  

2.  For the period beginning on September 23, 2002, the 
veteran has not had periods of incapacitating episodes of 
intervertebral disc syndrome necessitating bed rest 
prescribed by a physician totaling one week during any 12-
month interval, and has not had disabling radicular symptoms 
due to low back intervertebral disc syndrome.  

3.  For the period beginning on September 26, 2003, through 
September 7, 2005, the veteran has not had low back 
disability equivalent to thoracolumbar limitation of motion 
to 60 degrees or less in forward flexion, or equivalent to 
combined range of motion of the thoracolumbar spine to 120 
degrees or less, including based on functional loss due to 
pain on undertaking motion, fatigue, weakness and/or 
incoordination.  

4.  For the period beginning on September 8, 2005, the 
veteran has not had low back disability equivalent to severe 
limitation of motion, including based on functional loss due 
to pain on undertaking motion, fatigue, weakness and/or 
incoordination.  Also for the rating period beginning on 
September 8, 2005, the veteran has not had severe lumbosacral 
strain, or listing of the whole spine to the opposite side, 
or positive Goldthwait's sign, or marked limitation of 
forward bending in standing position, or loss of lateral 
motion with osteoarthritic changes, or abnormal mobility on 
forced motion.  

5.  For the period beginning on September 8, 2005, the 
veteran has had low back disability equivalent to 
thoracolumbar limitation of motion of greater than 30 
degrees, and has not had low back disability equivalent to 
favorable ankylosis of the entire thoracolumbar spine, both 
including consideration of on functional loss due to pain on 
undertaking motion, fatigue, weakness and/or incoordination.  

6.  For the entire rating period beginning October 2, 2001, 
the veteran's left knee disorder has been manifested by 
arthritis with limitation of flexion equivalent to flexion 
limited to 45 degrees, including based on functional loss due 
to pain on undertaking motion, fatigue, weakness and/or 
incoordination.

7.  For the period beginning on September 8, 2005, the 
veteran's left knee disorder has been manifested by slight 
lateral instability.  

8.  The veteran developed asthma in service.  

9.  The veteran developed migraine headaches in service.  

10.  The veteran developed right maculopathy in service. 

11.  The veteran does not claim a right eye disability, 
characterized as "decreased visual acuity," distinct from a 
refractive error of the eye.  


CONCLUSIONS OF LAW

1.  For the period from October 2, 2001, through September 7, 
2005, the criteria for a disability rating greater than 10 
percent for a low back disorder were not met.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2007); 38 C.F.R. § 4.71a, Diagnostic 
Code 5292, 5293, 5295 (prior to Sept. 26, 2003) 5293 (Sept. 
23, 2002 through Sept. 25, 2003) and 5235-5243 (2007).  

2.  For the period beginning on September 8, 2005, the 
criteria for a disability rating for a low back disorder 
greater than 20 percent are not met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2007); 38 C.F.R. § 4.71a, Diagnostic Code 
5292, 5293, 5295 (prior to Sept. 26, 2003) 5293 (Sept. 23, 
2002 through Sept. 25, 2003) and 5235-5243 (2007).  

3.  For the entire appeal period beginning on October 2, 
2001, the criteria for a separate 10 percent evaluation, but 
no higher, are met for a left knee disorder, based on 
arthritis with limitation of flexion.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2007); 38 C.F.R. § 4.71a, Diagnostic Code 
5010-5260 (2007).

4.  For the period beginning on September 8, 2005, the 
criteria for a separate 10 percent evaluation, but no higher, 
are met for a left knee disorder, based on lateral 
instability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 
C.F.R. § 4.71a, Diagnostic Code 5257 (2007).

5.  The criteria for service connection for asthma are met.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303 (2007).

6.  The criteria for service connection for migraine 
headaches are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 
2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).

7.  The criteria for service connection for right eye 
maculopathy are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).

8.  There is no entitlement under the law for the veteran's 
claimed decrease in visual acuity of the right eye.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303(b) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For the claims for service connection for bronchitis or 
asthma, migraine headaches, and partial blindness manifested 
decreased visual acuity and maculopathy, there is no 
reasonable possibility that additional notice and development 
assistance will further these claims.  The claims for service 
connection for bronchitis or asthma, migraine headaches, and 
right maculopathy are granted by this decision.  The claim 
for service connection for right eye decreased visual acuity 
is here denied as a matter of law, and hence evidentiary 
development could in no way further that claim.  See Sabonis 
v. Brown, 6 Vet. App. 426 (1994).

The claims for higher initial evaluations for low back and 
left knee disorders are downstream of the grant of service 
connection for those disorders by a December 2002 decision.  
For such downstream issues, the VA General Counsel has held 
that a VCAA notice is not required for such cases where 
notice was afforded for the originating issue of service 
connection.  The General Counsel concluded that a U.S. Court 
of Appeals for Veterans Claims (Court) decision suggesting 
otherwise was not binding precedent.  VAOPGCPREC 8-03, 69 
Fed.Reg. 25180 (2004); see Grantham v. Brown, 114 F.3d 1156 
(1997).  The Board is bound by this General Counsel opinion.  
38 U.S.C.A. § 7104.  

Here, VCAA development notice for claims including those for 
service connection for a low back and left knee disorder was 
issued in December 2001, prior to the appealed December 2002 
rating decision granting service connection for these two 
disorders and assigning the initial disability evaluations 
disagreements with which are a subject of this appeal.  That 
letter addressed three of the four above-noted VCAA elements, 
failing to explicitly ask the veteran to submit pertinent 
evidence in his possession.  

The RO in October 2003 issued a further letter addressing 
with specificity development of the claims for higher 
disability evaluations for a low back and a left knee 
disorder.  The Board finds that this letter provided 
sufficient notice to satisfy VCAA requirements.  The Board 
finds that by testimony at the January 2005 Board hearing, 
and by submitted statements, the veteran and his 
representative have demonstrated knowledge of the need to 
submit evidence in the veteran's possession in furtherance of 
the claims on appeal.  

Even if VCAA notice is not complete until after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a statement of the case 
(SOC) or supplemental SOC (SSOC).  See Mayfield v. Nicholson, 
20 Vet. App. 537, 543 (2006) (rejecting the argument that the 
Board lacks authority to consider harmless error and 
affirming that the provision of adequate notice followed by a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication).  See also Mayfield v. Nicholson, 444 F.3d 
1328, 1333 (Fed. Cir. 2006) (VCAA notification need not be 
contained in a single communication, and the law and 
regulations are silent as to the format to be used).  The 
appealed claims were readjudicated by a March 2004 RO rating 
action, as well as by a May 2007 RO rating action and a 
corresponding May 2007 SSOC.  The Board finds that any timing 
errors in VCAA notice were thereby cured.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
To whatever extent the notice in this case did not address 
the downstream issue of effective date as pertinent to the 
appellant's claims, such error is moot as to the claim which 
is herein denied, and is harmless as to the claims granted by 
the Board.

Although the VCAA notice letters prior to readjudication in 
this case did not address the downstream issue of effective 
date, there is no prejudice in this case to the extent that 
claims for higher initial ratings are here denied.  With 
regard to the assignment by the present decision of a 
separate 10 percent evaluation for a left knee disorder based 
on arthritis with limitation of flexion, and of a separate 10 
percent evaluation based on lateral instability, the RO will 
effectuate these ratings following this Board decision, and 
the veteran may then file a notice of disagreement with any 
effective date assigned, if he so desires.  Hence, there is 
no actual prejudice to the veteran with regard to these 
effective date issues.  The Board further finds that VA has 
complied with general due process considerations.  See 38 
C.F.R. § 3.103.  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Here, 
the claimant has not demonstrated any error in VCAA notice, 
and therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  Id.

A March 2002 letter addressed claims development generally.  
Following the Board's remand of the claims in June 2004, the 
RO issued a July 2004 development letter addressing the 
claims with particularity.  The RO in this July 2004 letter 
informed the veteran of its duty to assist him in 
substantiating his claims under the VCAA, and the effect of 
this duty upon his claims.  This letter satisfied all four 
notice requirements of the VCAA.  The letter informed of the 
evidence required to substantiate the claims for increased 
evaluations for cervical and lumbar degenerative disc 
disease.  See 38 C.F.R. Part 4.  It also informed what 
evidence VA would seek to provide and what evidence the 
veteran was expected to provide.  Also by this letter, the 
veteran was requested to submit any evidence in his 
possession, in furtherance of his claims.  He was also told 
that it was ultimately his responsibility to see that 
pertinent evidence not in Federal possession is obtained.  

By the appealed rating action, the August 2003 SOC, and SSOCs 
in December 2005 and January 2006, the veteran was informed 
of evidence obtained in furtherance of his claim and evidence 
that may yet further his claim.  These "post-decisional" 
documents issued subsequent to the issued VCAA notice letters 
meet the requirements for adequate VCAA notice.  Mayfield v. 
Nicholson, supra.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records, and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The July 
2004 letter requested that the veteran advise the RO of any 
VA and/or private medical sources of evidence pertinent to 
his claims, and to provide necessary authorization to obtain 
those records.  The RO also requested evidence and 
information about treatment after service, in support of the 
claims.  

VA and service medical records have been obtained and 
associated with the claims folders.  The veteran informed of 
additional medical sources, and records were requested from 
these sources with appropriate authorization.  All records 
received were associated with the claims folders.  The 
veteran was adequately informed of the importance of 
obtaining all relevant records.  Neither the appellant nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence 
presenting a reasonable possibility of furthering any of the 
appealed claims.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The veteran was also duly afforded VA examinations addressing 
his claimed disabilities in July 2002 and July 2004, and the 
Board finds that these examinations, taken together with the 
all the evidence of record, are adequate for rating purposes. 
The veteran and his authorized representative were afforded 
appropriate opportunity to address the claims, and did so by 
written submissions.  The veteran was afforded the 
opportunity to address his claims by testimony at a hearing 
in the course of appeal, but declined that opportunity, 
including by a VA Form 9 submitted in August 2003.  There is 
no indication that the veteran or his representative 
expressed a further desire to address his claims which has 
not been fulfilled.  

The Board is also satisfied that development requested in the 
June 2004 Board remand has been satisfactorily completed.  
See Stegall v. West, 11 Vet. App. 268 (1998).  The veteran 
was afforded the additional VA examination conducted in June 
2004 to appropriately address characteristics of the 
veteran's claimed disabilities to be considered when 
adjudicating the claims based on the revised rating criteria 
for spine disabilities.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243.  The Board thus finds that all necessary 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Claim for Higher Initial Evaluations for a Low Back 
Disorder and a Left Knee Disorder

A.  Factual Background

Upon VA examination in January 2002, the veteran's history 
was noted of injury to the left knee while playing volleyball 
in service in 1987, treated with a knee brace, followed by 
increased pain and an MRI in 1999 confirming an anterior 
cruciate ligament tear, treated with arthroscopic medial 
meniscectomy and anterior cruciate ligament repair.  He 
complained of pain in the knee, particularly with standing 
more than one hour or walking more than two blocks or 
climbing more than two flights of stairs.  He reported having 
no locking or giving way, but he did have swelling after 
sitting, and stiffness worse in the morning.  He also 
complained of periods of flare-up occurring three to four 
times per month and lasting three to four hours, manifested 
by increased pain and swelling.  The knee condition improved 
with anti-inflammatory medication and rest.  

The examiner found normal posture and gait, without acute 
distress.  The left knee had no gross deformity, but there 
was some pain to manipulation, and mild crepitation.  No calf 
atrophy was observed, and range of motion of the knee was 
painless, with a range to 110 degrees flexion and zero 
degrees extension.  Upon review of x-rays, the examiner 
diagnosed chronic left knee strain with post-operative 
residual narrowing of the medial compartment and limitation 
of motion.  

Also at the January 2002 VA examination, the veteran reported 
a history of a low back condition without specific injury, 
but with treatment in 1997 and x-rays then normal.  He 
complained that his low back condition was manifested by 
occasional pain extending into the hips, as well as by 
stiffness in the morning and when sitting more than half an 
hour.  He further complained of weakness in the low back, and 
flare-ups of pain and stiffness approximately once per month.  

The examiner found, as noted, normal gait and heel- and toe-
walking without difficulty.  Sensory response to pinprick and 
light touch was 3/5 in the lower extremities, though reflexes 
were 3+ at the knees and ankles.  Straight leg raising was 
negative to 70 degrees bilaterally.  Range of motion of the 
spine was painless to 80 degrees forward flexion.  Backward 
extension was painless to 20 degrees but then painful up to a 
maximal range at 30 degrees.  Similarly, lateral flexion was 
painless left and right to 30 degrees, and then painful 
bilaterally with range up to 35 degrees; rotation was 
painless left and right to 25 degrees, and painful thereafter 
to a maximal range of 30 degrees bilaterally.  Some limited 
exercise produced essentially no change in range of motion in 
flexion and extension.  Upon review of X-rays, the examiner 
diagnosed chronic lumbosacral strain with spondylosis and 
spondylolisthesis at L4.  

At his January 2005 hearing before the undersigned, the 
veteran testified as to taking Motrin for his knee as well as 
for his headaches.  He added that he works in 10-hour shifts 
and that at times at work he will be walking and he suddenly 
doubles over from pain in his low back and hip.  He noted 
that an MRI of his back had shown a herniated disc at L4-L5, 
and  a small nerve impingement.  He also testified that 
driving for prolonged periods, after driving the two-and-a-
half hours back to his home following the hearing, would 
result in his some back pain radiating into his hip, and some 
numbness in the left leg, so that he would have to walk 
around after getting home and it might take a half-hour for 
his back pain to ease.  

Also at the hearing, he reported that he did not like to take 
medication, but would on occasion take his prescribed 
Flexeril if his back pain became severe enough.  He testified 
that he always had some dull pain in his back, and explained 
that his back pain "has started to be a more chronic 
everyday occurrence, [with his left lower extremity 
affected]." (hearing transcript, page 16)  

Upon VA examination in September 2005, the examiner noted the 
veteran's history of chronic low back strain and of status 
post left anterior cruciate ligament and medial meniscus 
repair.  The claims file was reviewed.  

Regarding his back, the veteran reported intermittent low 
back pain since service in 1997, without history of back 
injury.  However, there were X-ray findings of spondylolysis 
and spondylolisthesis upon VA evaluation shortly after the 
veteran's separation from service in 2001.  The veteran  
reported work as a physician's assistant in an emergency 
room, with eight- to ten-hour shifts, and difficulties with 
standing and moving about over those work periods.  He 
reported that he had low back pain around the L4-L5 area, 
with intermittent moderate radiating pain to the right thigh, 
as well as numbness of the medial right leg and the anterior 
left thigh down to the knee.  He reported that after standing 
from one to two hours his low back pain would be 4-5/10 in 
intensity, and it might rise to 7/10 while he then continued 
with his work.  He added that he also had some stiffness 
following his work shifts, and reported that it took one to 
two hours to relieve his pain following his work shift.  
Despite this reported pain, the veteran continued to work and 
took no days off due to his back.  

Regarding the left knee, the veteran had recurrent pain with 
prolong standing, mostly at the medial aspect, with 
arthroscopic surgery performed in 1999.  The veteran reported 
stiffness in the knee with prolonged sitting, and instability 
in the lateral aspect with prolonged ambulation.  He reported 
that upon standing more than 30 minutes or ambulating for a 
few blocks, he had pain at a level of 2-3/10 in the knee, 
though with the pain increasing to 6-7/10 if he continues to 
walk.  Prolonged driving of over one-half to one hour also 
produced stiffness in the knee, requiring him to get up and 
move about.  He reported taking Tylenol as needed for the 
knee.  

Upon physical examination by the September 2005 VA examiner, 
there were no back muscle spasms, pelvis was level in 
standing position, and ambulation was fairly normal without 
incoordination or antalgic gait.  The spine exhibited normal 
lordosis without scoliosis.  There was tenderness to 
palpation at L4-L5, as well as mild tenderness to palpation 
at the paraspinals L4 to S1.  Range of motion was painless, 
from zero to 60 degrees forward flexion; extending to 75 
degrees with repeated motion, though this produced discomfort 
in the final 10 degrees.  Extension was zero to 15 degrees; 
again extending further, to 22 degrees, with repeated motion, 
though with pain at the extreme of motion.  Lateral bending 
was zero to 20 degrees left and right, and rotation was zero 
to 25 degrees left and right.  There was discomfort upon six 
to seven rotation repetitions.  Deep tendon reflexes in the 
lower extremities were normal, as was muscle strength and 
sensation.  A September 2005 X-ray showed normal height of 
lumbar vertebrae with anterior spondylolisthesis of L4-L5 due 
to a bilateral pars interarticularis defect.  The examiner 
assessed chronic low back pain with lumbosacral anterior 
spondylolisthesis of L4 on L5 secondary to progressive pars 
interarticularis defect.  

Upon clinical evaluation of the knee by the September 2005 VA 
examiner, there was mild tenderness to palpation at the 
medial joint line, as well as some stiffness and discomfort 
on the medial joint line.  There was mild lateral collateral 
ligament instability to valgus stress.  No crepitation was 
found on range of motion, and no joint effusion.  Associated 
muscle strength was good.  Range of motion was zero to 110 
degrees flexion actively, and to 125 degrees passively; 
extension was to zero degrees.  A loss of approximately five 
degrees of flexion was observed upon repetitive motion.  X-
rays revealed femoral and tibial tendon anchors, without 
evidence of loosening hardware.  Some mild compartment 
narrowing and spurring were observed.   The examiner assessed 
minimal post-traumatic degenerative changes to the knee 
without complication, but with knee instability.  

The examiner further assessed that the veteran ambulated 
normally without apparent pain, incoordination, or fatigue, 
and that he wore no brace of the knee or back and used no 
assistive device.  Regarding DeLuca factors, the examiner 
noted that he observed no pain, incoordination, or fatigue, 
but that some additional loss of range of motion of the knee 
or back may occur with prolonged use due to discomfort.  The 
veteran did not have acute exacerbation in the prior 12 
months requiring prolonged bed rest or hospitalization, but 
rather attempted to manage pain with Naproxen or Flexeril.

Upon neurological examination of the back in September 2005, 
the examiner noted that a 2004 MRI showed spondylolysis with 
spondylolisthesis of 5 millimeters, possibly irritating the 
right fourth nerve root in the lumbar area.  The examiner 
also noted the veteran's report of patchy numbness in the 
area of the left knee beginning with the knee surgery in 
1999. 

B.  General Rating Criteria

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2007); 38 C.F.R. Part 4 (2007).  When 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

In all cases, the Board attempts to determine the extent to 
which the veteran's disability adversely affects his ability 
to function under the ordinary conditions of daily life, and 
the assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 C.F.R. §§ 4.1, 4.10.

When reviewing the level of disability due to a service-
connected joint disorder, when the rating is based on 
limitation of motion, the Board must consider an increased 
schedular rating based on functional loss due to pain on 
undertaking motion, weakened movement, fatigability, and 
incoordination.  38 C.F.R. §§ 4.40, 4.45 (2007); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes. Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14.  The critical element in permitting the 
assignment of several ratings under various diagnostic codes 
is that none of the symptomatology for any one of the 
conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

Medical evidence is generally required to establish a medical 
diagnosis or to address other medical questions, and lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support claims by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 C.F.R. 
§ 3.303(a); Jandreau v. Nicholson 492 F.3d 1372 (Fed. Cir. 
2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent 
to support presence of disability even where not corroborated 
by contemporaneous medical evidence).  

Here, the Board has duly considered the veteran's lay 
statements, including as presented at examinations, in 
submitted statements, and in his hearing testimony before the 
undersigned.  While such symptoms as pain and fatigability 
may be to some degree inherently subjective, the Board looks 
to the veteran's statements as supported by more objective 
indicia of disability, including observable limitations of 
functioning, test and X-ray findings, and conclusions of 
medical treatment professionals and examiners.  

C.  Analysis - Low Back

Potentially applicable rating criteria for disorders of the 
spine with degenerative disc disease are here listed. 

The Board notes that during the pendency of this claim and 
appeal the regulations governing the schedular criteria for 
rating diseases and injuries of the spine were revised 
effective from September 23, 2002, and were revised again, 
effective September 26, 2003.  See 38 C.F.R. §§ 4.71a, 
Diagnostic Code (DC) 5293, effective September 23, 2002; 38 
C.F.R. § 4.71a, DC 5243, effective September 26, 2003. See 68 
Fed. Reg. 51,454 (Aug. 27, 2003).  The veteran was provided 
with the new regulations including by an October 2003 SSOC.  

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. 
§ 5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000 (April 10, 2000); VAOPGCPREC 7-2003 (Nov. 
19, 2003); 38 C.F.R. § 3.114(a).  Therefore, prior to 
September 23, 2002, and September 26, 2003, the Board may 
apply only the previous version(s) of the rating criteria. 

The rating criteria in effect prior to September 26, 2003, 
provided for limitation of motion of the lumbar spine under 
Diagnostic Code 5292, and lumbosacral strain under DC 5295.  
Other criteria in effect prior to September 23, 2002, 
afforded ratings for intervertebral disc syndrome under DC 
5293.  

Prior to September 26, 2003, pursuant to 38 C.F.R. 4.71a, 
Diagnostic Code 5292, severe limitation of motion of the 
lumbar spine warranted a 40 percent evaluation, moderate 
lumbar limitation of motion warranted a 20 percent 
evaluation, and slight limitation of motion of the lumbar 
spine warranted a 10 percent evaluation. 

Prior to September 26, 2003, under DC 5295, lumbosacral 
strain with slight subjective symptoms warranted only a 
noncompensable rating; lumbosacral strain with characteristic 
pain on motion warranted a 10 percent rating; lumbosacral 
strain with muscle spasm on extreme forward bending and loss 
of lateral spine motion, unilaterally, in standing position, 
warranted a 20 percent evaluation; and severe lumbosacral 
strain, with listing of the whole spine to the opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of these with abnormal mobility on forced 
motion warranted a 40 percent evaluation. 

Prior to September 23, 2002, intervertebral disc syndrome 
warranted a 60 percent evaluation for pronounced disorder, 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of diseased disc, and little intermittent relief.  
A 40 percent rating was warranted for severe intervertebral 
disc syndrome with recurrent attacks and intermittent relief.  
A 20 percent evaluation was warranted for moderate 
intervertebral disc syndrome with recurrent attacks.  A 10 
percent evaluation was warranted for mild intervertebral disc 
syndrome.  Diagnostic Code 5293.  

A precedent opinion of VA Office of General Counsel has held 
that DC 5293 involves loss of range of motion because the 
nerve defects and resulting pain associated with the injury 
to the sciatic nerve may cause limitation of motion of the 
cervical, thoracic, or lumbar vertebrae.  VAOPGCPREC 36-97 
(1997), 63 Fed. Reg. 31,262 (1998).

Under the criteria made effective from September 23, 2002, 
intervertebral disc syndrome (preoperative or postoperative) 
is rated under either the total duration of incapacitating 
episodes over the past 12 months or by combining, under 
38 C.F.R. § 4.25, separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  67 Fed. Reg. 54,345-349 
(Aug. 22, 2002), now codified at DC   5293.  Incapacitating 
episodes of intervertebral disc syndrome having a total 
duration of at least six weeks during the previous 12 months 
warrant a 60 percent disability rating.  Incapacitating 
episodes of intervertebral disc syndrome having a total 
duration of at least four weeks but less than six weeks 
during the previous 12 months warrant a 40 percent disability 
rating.  With incapacitating episodes of intervertebral disc 
syndrome totaling at least two weeks duration but less than 
four weeks in the previous 12 months, a 20 percent rating is 
warranted.  If incapacitating episodes in the previous 12 
months were of a total duration of at least one week but less 
than two weeks, a 10 percent rating is warranted.  DC 5293.

For purposes of evaluations under the revised criteria for 
intervertebral disc syndrome, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurologic manifestations" denotes orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  
Diagnostic Code 5293, Note 1.  Further instructions under the 
revised criteria for rating intervertebral disc syndrome 
provide that, when evaluating on the basis of chronic 
manifestations, orthopedic disabilities are to be evaluated 
under the criteria for the most appropriate orthopedic 
diagnostic code or codes.  Neurologic disabilities are to be 
evaluated separately using evaluation criteria for the most 
appropriate neurologic diagnostic code or codes.  Id. at Note 
2.

If intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, each segment is to be evaluated 
on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.  Id. at Note 
3.

Under the amendment to the Rating Schedule that became 
effective September 26, 2003, a general rating formula was 
instituted for evaluating diseases and injuries of the spine, 
under DCs 5235 to 5243.  See 68 Fed. Reg. 51,454, 51,456-57 
(Aug. 27, 2003) (effective Sept. 26, 2003) (now codified as 
amended at 38 C.F.R. §§ 4.71a).  The new regulations provide, 
pertinently, with regard to the thoracolumbar spine, a 40 
percent evaluation for favorable ankylosis of the entire 
thoracolumbar spine, or forward flexion of the thoracolumbar 
spine to 30 degrees or less; a 20 percent evaluation for 
forward flexion of the thoracolumbar spine to greater than 30 
degrees but no greater than 60 degrees, or for combined range 
of motion of the thoracolumbar spine of not greater than 120 
degrees, or for muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour.  A 10 
percent evaluation is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees, or for combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees, or for muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spine 
contour.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 
(effective Sept. 26, 2003).

Normal range of motion of the thoracolumbar spine is flexion-
extension from 0 to 90 degrees and 0 to 30 degrees; lateral 
flexion from 0 to 30 degrees and rotation from 0 to 30 
degrees both left and right.  38 C.F.R. §4.71a, Plate V.

Applying the prior rating criteria for back disorders (prior 
to Sept. 23, 2002), the Board notes that upon examination in 
January 2002, the veteran's complaints of some stiffness in 
the mornings and with prolonged sitting, some weakness in the 
low back, occasional pain extending into the hips, and a 
flare-up of pain approximately once per month, would be 
reasonably consistent with the criteria for lumbosacral 
strain with characteristic pain on motion, warranting a 10 
percent evaluation under DC 5295 (2002).  A higher rating 
would not be warranted based on these reported symptoms under 
any of the prior applicable criteria.  The absence of 
significantly disabling low back symptoms or lower extremity 
findings attributed to low back disability upon the January 
2002 examination precludes a higher disability rating than 10 
percent based on that examination report.  

Objective findings of limitation of motion would be 
consistent with slight limitation of motion, warranting a 10 
percent evaluation under the prior code.  38 C.F.R. § 4.71a, 
DC 5290 (2002).  This rating is applicable with consideration 
of DeLuca factors of functional loss due to pain on 
undertaking motion, fatigue, weakness and/or incoordination.  
38 C.F.R. §§ 4.40 and 4.45; DeLuca.   The Board finds that at 
that time pain symptoms and functional limitations presented 
did not warrant a higher rating than the 10 percent assigned, 
and did not warrant more than a single 10 percent rating as 
addressing both the lumbosacral strain symptoms and effects 
on motion and other functioning, based on symptoms contended 
as supported by objective findings (including based on DeLuca 
factors), as noted.  To assign more than one rating for these 
comparatively limited low back symptoms under the prior 
rating criteria would amount to impermissible pyramiding.  
38 C.F.R. § 4.14.   

Looking to the veteran's testimony in January 2005 and more 
recent VA examination in September 2005, and still applying 
the prior rating criteria for back disorders (prior to Sept. 
23, 2002), the Board notes that the veteran's testimony to 
the effect that he did not have to take Flexeril for his back 
regularly, and that what had just started being any everyday 
occurrence was a dull aching in the low back, still suggests 
only a mild or slight low back disability.  This is 
reinforced by his testimony that he would have aching in his 
low back after having driving two-and-a-half hours to the 
hearing and then two-and-a-half hours back, for a total of 
five hours driving.  The veteran similarly reported at times 
having pain at work causing him to double over, but 
nonetheless working 10 hour shifts as an emergency room 
physician's assistant.  This level of ongoing functional 
capacity despite reported symptoms attributed to the low back 
disability, informs of no more than mild or slight 
disability.  He did not testify to having to miss work or 
leave work early due to his back, and indeed reported at the 
September 2005 examination not taking days off due to 
disability.  The veteran does not report significant 
impairment of work or leisure activities, sleep impairment, 
or other functional impairment due to his back which would 
suggest a greater level of disability.  

The September 2005 VA examiner found painless motion of the 
back extending to a range that would suggest absence of more 
than mild or slight limitation of motion of the lumbar spine, 
warranting no more than a 10 percent evaluation under the 
prior rating criteria based on limitation of motion of the 
spine, with consideration of DeLuca factors of functional 
loss due to pain on undertaking motion, fatigue, weakness 
and/or incoordination.  38 C.F.R. §§ 4.40 and 4.45, 4.71a, DC 
5290; DeLuca.  Again, the veteran's symptoms are consistent 
with characteristic pain on motion warranting a 10 percent 
evaluation based on lumbosacral strain, or are consistent 
with mild intervertebral disc syndrome warranting a 10 
percent evaluation on that basis.  Diagnostic Codes 5293, 
5295.  More severe disability was not complained-of and 
supported by objective findings including upon the September 
2005 examination, so as to warrant a higher rating than the 
10 percent assigned for the low back disorder.  Assignment of 
more than one rating for the veteran's limited symptoms 
attributable to his low back disorder including based on 
findings upon September 2005 examination would, as above, 
constitute pyramiding. 

As noted, the more recent rating criteria are not for 
application for periods prior to their enactment.  However, 
they may be applied to disability findings in January 2002, 
to support a rating beginning from the effective date of 
their issuance.  

With reference to the September 2002 rating criteria for 
intervertebral disc syndrome, the Board notes that there is 
no evidence of incapacitating episodes of intervertebral disc 
syndrome, such as requiring bed rest, and the preponderance 
of the evidence is against the presence of compensable 
radicular symptoms distinct enough to warrant a separate 
compensable rating or a higher disability rating under that 
new applicable code.  Hence, the preponderance of the 
evidence is against a higher or separate rating based on 
intervertebral disc syndrome, based on the revised rating 
criteria as issued in September 2002 in DC 5293.  
 
Considering the amended rating criteria for back disorders 
effective from September 26, 2003, the Board notes that 
muscle spasm, guarding, abnormal gait, and abnormal spinal 
contour were not shown upon VA examinations so as to warrant 
a rating on those bases.   Based upon pain on at extremes of 
ranges of motion of the low back as noted upon January 2002 
VA examination, with painless forward flexion then noted to 
80 degrees, and painless combined range of motion of the low 
back then noted to be 220 degrees (80+20+30+30+25+25), and 
absence of other more significant findings than localized 
tenderness, only a 10 percent disability evaluation is 
warranted under the new code.  The veteran's reported 
symptoms at that examination also did not indicate a basis 
for assignment of a higher disability evaluation than 10 
percent.  The symptoms as described by the veteran at his 
January 2005 hearing similarly do not indicate that a higher 
disability rating is warranted under the new rating criteria. 

The Board accordingly finds that the preponderance of the 
evidence is against assignment of a higher disability rating 
than 10 percent for the low back for the period prior to the 
most recent VA examination in September 2005, even with 
consideration of DeLuca factors of functional loss due to 
pain on undertaking motion, fatigue, weakness and/or 
incoordination.  38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic 
Codes 5235-5243; DeLuca.  An additional or separate 
disability evaluation for any of his low back symptoms are 
not indicated, based on the limited extent of symptoms, as 
this would amount to impermissible pyramiding.  
 
The most recent VA examination, however, shows a limitation 
of painless forward flexion to between 60 and 65 degrees, and 
a combined painless motion of  between 165 and 177 degrees ( 
(60 to 65) + (15 to 22) + 20 + 20 + 25 + 25).  A slight 
decrease in range of motion may be attributed to DeLuca 
factors, with discomfort noted upon six or seven repetitions 
and the examiner discerning additional disability 
attributable to the veteran's lumbosacral anterior 
spondylolisthesis of L4 on L5 secondary to pars 
interarticularis defect.  The examiner acknowledge the 
presence of chronic pain due to these conditions, and hence 
greater low back disability must be recognized on this basis.  
The Board accordingly determines that under the new rating 
criteria, based on most recent complaints and findings in 
September 2005, the preponderance of the evidence warrants a 
20 percent rating for the low back disorder, as equivalent to 
limitation of forward flexion to between 30 and 60 degrees, 
or combined limitation of thoracolumbar motion of not greater 
than 120 degrees. 

However, the preponderance of the evidence is against 
assignment of a still higher, 40 percent evaluation, as 
equivalent to limitation of thoracolumbar forward flexion to 
less than 30 degrees, or as equivalent to favorable ankylosis 
of the thoracolumbar spine, even with consideration of DeLuca 
factors of functional loss due to pain on undertaking motion, 
fatigue, weakness and/or incoordination.  38 C.F.R. §§ 4.40, 
4.45, 4.71a, DCs 5235-5243; DeLuca.  Again, notwithstanding 
the identified pars interarticularis defect and associated 
spondylolisthesis, possible neural encroachment, and 
radiculopathy, the preponderance of the evidence is against 
the presence of additional or separate compensable disability 
associated with the low back disorder so as to warrant a 
separate or higher rating on those bases than the 20 percent 
here assigned under the new rating criteria for the period 
beginning from the September 26, 2003, effective date for the 
new rating criteria.  DCs 5235-5243.  To do otherwise would 
constitute impermissible pyramiding under 38 C.F.R. § 4.14.  
The preponderance of the evidence is also against the 
presence of additional objective neurological abnormalities 
at a compensable level, such as bowel or bladder impairment, 
and hence is against a separate, additional rating on any 
such basis.  See 38 C.F.R. § 4.71a, DC 5235-5243, Note 1.   

Thus, the Board here finds that the 10 percent evaluation 
assigned by the RO for the low back disorder for the rating 
period prior to September 26, 2003, and the 20 percent 
evaluation for the low back disorder assigned by the RO for 
the rating period beginning on September 26, 2003, were both 
appropriate.  As discussed, the preponderance of the evidence 
is against assignment of higher disability ratings than these 
over the appeal period, and accordingly the benefit-of-the-
doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2007); Gilbert v. Derwinski, supra

D.  Analysis - Left Knee

Potentially applicable rating criteria for disorders of the 
knees with arthritis are here listed. 

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2007)

525
6
Knee, ankylosis of:

Extremely unfavorable, in flexion at an angle of 45° 
or more
6
0

In flexion between 20° and 45°
5
0

In flexion between 10° and 20°
4
0

Favorable angle in full extension, or in slight 
flexion between 0° and 10°  
3
0
38 C.F.R. § 4.71a, Diagnostic Code 5256 (2007)

525
7
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2007)


526
0
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°  
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2007)

526
1
Leg, limitation of extension of:

Extension limited to 45°  
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2007)

526
2
Tibia and fibula, impairment of:

Nonunion of, with loose motion, requiring brace  
40

Malunion of:

With marked knee or ankle disability
30

With moderate knee or ankle disability
20

With slight knee or ankle disability
10
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2007)

Objective findings for the left knee at the January 2002 
examination, including painless range of motion in a range 
warranting a non-compensable evaluation based on limitation 
of flexion or extension,  suggests the absence of more than a 
mild disability as supported by the presence of some pain on 
manipulation and some crepitance.  The veteran then 
complained of pain and stiffness, with worst  reported 
symptoms consisting of pain after walking two blocks, and 
flare-ups of increasing pain and swelling.  However, the 
examiner was not helpful in delineating to what extent 
complained-of symptoms were supported by objective findings.  
In the absence of evidence of regular, ongoing treatment for 
the knee, the veteran's complaints are not thereby supported.  
At the September 2005 VA examination, the examiner noted that 
the veteran ambulated without apparent pain, incoordination, 
or fatigue.  Hence, an impairing level of pain after walking 
only two blocks is not supported by more recent objective 
findings.  That examiner noted that the veteran may be 
limited in prolonged use of the knee due to fatigue.  This 
may be more consistent with the veteran's report of some pain 
in the  knee after standing for an hour.  

The veteran's report at that examination of his continued 
work as an emergency room physician's assistant, with shifts 
of eight to ten hours involving standing and movement over 
these long time periods, supports a conclusion that while he 
may have ongoing pain in the knee including as associated 
with some stiffness and limitation of motion, more than mild 
disability equivalent to limitation of flexion to 45 degrees 
is not present, even with consideration of reported flare-ups 
and such DeLuca factors as pain, pain on motion, fatigue, 
weakness, and incoordination.  Thus, while the veteran 
reported, at the September 2005 examination, reduced 
capacities as related to the knee including pain manifesting 
with standing more than 30 minutes, and pain elevating to 6-7 
on a renge of 1-10 if he continued walking after a few 
blocks, this is not consistent with his reported continued 
work as a physician's assistant in an emergency room without 
reporting  having to take leave from his  work due to his 
knee.  While it is true that the examination report 
specifically addresses his not having taken days off work as 
related to his  back disorder, it does not seem plausible 
that the veteran would be taking days off due to his knee and 
not reporting that fact when the question of his taking off 
work due to his disabilities was discussed.  Moreover, the 
veteran denied, his in hearing testimony, taking days off 
work due to disability.

The September 2005 VA examiner's findings of no some mild 
tenderness to palpation and stiffness and discomfort to 
palpation, do not support more than a 10 percent evaluation 
for the knee, based on equivalence to limitation of flexion 
to 45 degrees.  

At the January 2002 examination the veteran then denied 
locking or giving way, and the examiner found no subluxation 
or lateral instability.  Hence, a rating under Diagnostic 
Code 5257, including for subluxation or lateral instability, 
was not warranted in January 2002.  However, the September 
2005 examiner's finding of mild lateral collateral ligament 
instability, supports a separate 10 percent evaluation under 
DC 5257 effective from the date of that examination.   

In view of the foregoing, the preponderance of the evidence 
is against a separate disability evaluation based on 
limitation of motion in extension, and is against a higher 
disability evaluation than 10 percent for disability 
equivalent to compensable limitation of motion in extension, 
for the entire rating period.  The preponderance of the 
evidence is also against a separate, compensable rating based 
on subluxation or lateral instability under Diagnostic Code 
5257 prior to the September 8, 2005, date of examination, and 
is against a higher evaluation than 10 percent after that 
date.  The Board makes these determinations with 
consideration of DeLuca factors of functional loss due to 
pain on undertaking motion, fatigue, weakness and/or 
incoordination.  38 C.F.R. §§ 4.40 and 4.45; DeLuca.  Because 
the preponderance of the evidence is thus against the claim, 
to these extents the benefit-of-the-doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2007); 
Gilbert.

E.  Fenderson Consideration

The Board has reviewed the entire record and finds that the 
percentage ratings assigned by virtue of this decision 
reflect the most disabling the rated disorders have been 
since the veteran was discharged from service and filed his 
claims for service connection for low back and left knee 
disorders on October 2, 2001.  Thus, the Board concludes that 
staged ratings for the rated disorders are not warranted 
beyond those assigned by this decision.  Fenderson v. West, 
12 Vet. App. 119 (1999).

III.  Claims for Service Connection

A.  Applicable Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303(a) (2007).

To establish service connection for a disability on a direct 
basis, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999).  Service connection may be granted on a direct basis 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and 
transitory" in nature.  For a showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as opposed 
to merely isolated findings or a diagnosis including the word 
"chronic." When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
supra.  However, as noted above, lay statements may serve to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 C.F.R. § 3.303(a); Jandreau, Buchanan, supra 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111.  Only 
such conditions as are recorded in examination reports are to 
be considered as noted.  38 C.F.R. § 3.304(b).

A lack of aggravation may be shown by establishing that there 
was no increase in disability during service or that any 
increase in disability was due to the natural progress of the 
pre-existing condition.  38 U.S.C.A. § 1153.  However, if the 
presumption of soundness is not rebutted, the claim is one 
for service connection, not aggravation.  Wagner v. Principi, 
370 F.3d 1089, 1096 (Fed. Cir. 2004).

B.  Bronchitis and Asthma

Recurring bouts of bronchitis and wheezing were noted in June 
2001 examination documents associated with the veteran's June 
2001 Coast Guard retirement medical examination report.  The 
veteran claims persistence of this condition after service.  
Post-service records show treatment for recurrent wintertime 
bronchial wheezing, treated with prescribed medication for 
asthma.  While recent pulmonary function tests were 
essentially negative, this is not dispositive of the presence 
or absence of chronically recurrent asthma or asthmatic 
bronchitis.  

The veteran was afforded a VA examination most recently in 
September 2005.  The examiner noted the veteran's self-
reported history of episodes of chest tightness, wheezing, 
and shortness of breath when he had done wind sprints in 
winter during high school football training.  The examiner 
thus concluded that the veteran had a history of reactive 
airway disease "probably going back to high school."  The 
examiner noted the veteran's history of asthma first 
manifesting in high school, and his history of recurring 
episodes of bronchitis or minor exacerbations of asthma both 
in and following service.  The examiner concluded, in 
essence, that the veteran had at worst mild, intermittent 
recurrence of asthma that had not increased in severity 
during his period of service.  

Because the veteran's assessed mild, intermittent asthma was 
not noted on the service entrance examination, clear and 
unmistakable evidence both of existence prior to service and 
of no increase in severity during service are required to 
overcome the presumption of soundness.  38 C.F.R. § 3.304(b).  
Only such conditions as are recorded in examination reports 
are to be considered as noted, and mere history provided by 
the veteran of pre-service existence does not, in itself, 
constitute a notation of a pre-existing condition.  38 C.F.R. 
§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); 
Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  The Court of 
Appeals for Veterans Claims has held that the presumption of 
soundness upon entry into service may not be rebutted without 
"contemporaneous clinical evidence or recorded history" in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Because the VA examiner's September 2005 opinion that the 
disorder "probably" went back to high school does not meet 
the "clear and unmistakable evidence" standard, and there 
is no amount of evidence of record which, separately or taken 
as a whole, meets that standard to establish pre-existence of 
asthma, the veteran's recurrent asthma noted in service and 
after service is thus established as developing in service, 
principally because the presumption of soundness at entrance 
into service has not been overcome.  Accordingly, the 
evidence favors a finding that the disease developed in 
service, and thus favors a grant of service connection for 
asthma.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.303.  

C.  Migraine Headaches

The veteran's service retirement examination diagnosed 
occasional headaches in the right occipital region, without 
associated nausea, vomiting, or photophobia.  The veteran 
reported at his January 2002 VA examination that he had 
headaches which would begin in the occipital region and 
spread to the rest of the head, with associated photophobia, 
phonophobia, and nausea, which he treated in part by staying 
in a darkened room.  He reported that the headaches occurred 
approximately once or twice per month, that they lasted three 
to four hours, and that he treated them effectively with rest 
and medication.  The examiner diagnosed migraine headaches.  

In September 2005, a VA neurological examiner examined the 
veteran for compensation purposes and reviewed the claims 
file.  The examiner noted a history of near-syncope in 1978, 
episodes of hemisensory loss beginning shortly after that, 
and a probable venous angioma diagnosed on MRI.  Service 
medical records note an episode of left-side paresthesia in 
the face, arm, and leg following heavy laughter in 1992, 
though the veteran reported that it occurred on the right.  
(The service medical records noted that the condition was on 
the right side, but the veteran reports it then occurred on 
the left.)  The veteran further reported that he had episodes 
of one-sided paresthesia approximately once per month and 
lasting minutes, resolving without sequelae.  He also noted 
that he had a right occipital headache with these episodes, 
but that the headache was relatively minor, and he was 
generally able to continue working, and treated the headaches 
with Tylenol.  The examiner noted that these headaches 
reportedly occurred without nausea, vomiting, or 
scintillating scotomata.  The veteran did have the headaches 
occasionally without the hemisensory deficit.  The examiner 
noted that the veteran had a venous angioma, and opined that 
his hemisensory episodes may be secondary to intermittent 
expansion of the venous angioma.  The examiner assessed that 
the described hemiparesis episodes and the headaches were 
both of in-service onset.  

In December 2006 another VA examiner evaluated the veteran to 
address his claimed neurological disorders, also reviewing 
the claims file.  The examiner noted the veteran's history 
beginning in 1992 of episodes of hemiparesis with headache, 
at first only affecting one side of the face, and in later 
episodes also affecting one side of the body.  The veteran 
again asserted that this occurred on his right side, and 
reported that the episodes were resolved with Motrin.  The 
examiner noted that the episodes were typically preceded by 
laughing or some other action equating with a Valsalva 
maneuver.  The veteran reported that currently the episodes 
begin with a headache, then the right side of his face 
becomes numb, a warm feeling spreads over his body, and both 
his arms become numb.  He reported that episodes of tingling 
and numbness may last a few minutes, and they occur now 
almost daily.  He added that he also now has headaches daily 
with a constant aching pain in the right occipital area, 
which he graded at a 4 out of 10 in intensity.  However, he 
reported that he had more severe episodes occurring two to 
three times per week which he graded at 7 to 8 out of 10, 
with some associated nausea, phonophobia, and photophobia, 
and which episodes were helped both by Motrin and a brief 
nap.

The December 2006 VA examiner noted recent MRI findings 
consistent with a venous angioma.  Upon neurological 
examination, cranial nerves II-XII were normal.  The examiner 
assessed "a vascular type of headache best described as a 
complex migraine as a result of a venous angioma."  The 
examiner further opined that the condition clearly had its 
onset in service, based on service medical record 
documentation, notwithstanding discrepancies regarding 
reported versus documented details, such as which side was 
affected.  

The Board notes that the RO has granted service connection 
and assigned a 20 percent evaluation for hemisensory 
anesthesia/paresthesia, and denied service connection for the 
veteran's claimed migraine headaches on the basis that he was 
already service connection for the hemisensory 
anesthesia/paresthesia.  While the evidentiary record does 
support a conclusion that both the veteran's hemisensory 
anesthesia/paresthesia symptoms and his migraine headaches 
are medically attributable to his occipital angioma, as 
discussed above, that does not establish that his hemisensory 
anesthesia/paresthesia somehow subsumes his migraine 
headaches.  To the contrary, the medical record indicates 
that these are distinct symptoms or disabilities.  Based on 
the evidence favoring their onset in service, the Board 
concludes that the migraine headache condition, generally 
considered to be a disorder unto itself and shown in this 
case to be a distinct set of symptoms, warrants service 
connection in this case.  38 C.F.R. § 3.303.  

The RO will need to resolve any considerations regarding 
rating the veteran's hemisensory anesthesia/paresthesia and 
his migraine headaches, including any implicated questions of 
pyramiding (see 38 C.F.R. § 4.14) with recognition of the 
already assigned 20 percent evaluation for hemisensory 
anesthesia/paresthesia, upon its determination of the 
appropriate rating to be assigned for the veteran's service-
connected migraine headaches under the present decision.   

D.  Partial Blindness in One Eye Manifested by Decreased 
Visual 
Acuity and Maculopathy

The evidentiary record reflects that the veteran has both 
maculopathy of the right eye and a decrease in visual acuity.  
The record further reflects that the decreased visual acuity 
is no more than correctable refractive errors of the eyes.  
The veteran's refractive error is correctable to normal 
vision with lenses, and is not considered to be a disorder 
subject to service connection.  38 C.F.R. § 3.303(c).  

Upon VA eye examination for compensation purposes in January 
2002, the claims file was not available for review, but a 
history was noted of a macular condition of the right eye 
stemming from service.  The examiner noted that this 
condition gave the eye a moth-eaten appearance.  However, 
visual acuity of the right eye was found not to be affected 
by the maculopathy.  The examiner assessed a non-progressive 
maculopathy of the right eye.  

Upon VA eye examination for compensation purposes in 
September 2005, the examiner noted that the veteran reported 
being diagnosed with macular drusen in the right eye in 1980, 
with numerous eye examinations since that time with stable 
findings.  Indeed, the examiner reviewed the service records, 
showing an ophthalmology consultation from March 1980 with 
findings of a right eye abnormality and a plan to rule out 
macular drusen.  Several other treatment records noted right 
maculopathy but stable 20/20 vision in that eye.  The veteran 
denied eye pain, vision loss, flashes, or past eye surgery or 
trauma.  He also reported neither periods of eye-related 
incapacitation nor a rest requirement.  The veteran's 
singular significant complaint was, "Things don't look right 
to me in the right eye."  He added that clarity was better 
in the right eye when he looked slightly off-center.  

Upon that eye examination, visual acuity in the right eye was 
20/20 uncorrected for distance, and 20/70 uncorrected and 
20/20 corrected for near vision.  Visual acuity in the left 
eye was 20/20 uncorrected for distance, and 20/40 uncorrected 
and 20/20 corrected for near vision.  The examiner diagnosed 
presbyopia.  No visual field defects or other eye defects 
were found, with the exception of macula in the right eye 
showing pigment mottling and a few hard drusen.  The examiner 
diagnosed inactive maculopathy of the right eye.  The 
examiner noted that a retinal specialist opinion had been 
obtained suggesting that the condition represented late 
sequelae of central serous chorioretinopathy, which may have 
been present prior to 1980.  On this basis, and based on 
review of the record without noting contrary medical 
findings, the VA examiner opined that it was not at least as 
likely as not that this right eye maculopathy was related to 
service.  (The examiner also opined that the presbyopia was 
not at least as likely as not related to service.  However, 
as already noted, this correctible error of visual acuity is 
not a condition subject to service connection.)

The Board notes the September 2005 VA examiner's opinion 
regarding a relationship to service, but also notes the 
finding of that examiner, as supported by service clinical 
records, of a maculopathy present since 1980.  The veteran 
entered service in May 1977, and no maculopathy was noted 
upon service entrance examination.  Hence, the presumption of 
soundness at entrance into the Coast Guard applies with 
regard to the right eye macula, and there is insufficient 
evidence in this case to overcome that presumption, since 
clear and unmistakable evidence that the condition existed 
prior to service and did not increase in severity during 
service is not shown.  38 C.F.R. § 3.304(b).  The specialist 
opinion to the effect that it may have existed prior to 1980 
is in no way sufficient to overcome that presumption.  
Accordingly, the evidence favors the conclusion that the 
veteran developed right maculopathy in service, and thus 
favors a grant of service connection.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.303.  

As discussed, the decreased visual acuity of the right eye 
manifested by presbyopia is not a disorder subject to service 
connection, and therefore service connection for that 
condition must be denied as a matter of law.  38 C.F.R. 
§ 3.303(c); see Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

An evaluation in excess of the 10 percent assigned for a low 
back disorder for the period beginning on October 2, 2001, is 
denied.  

An evaluation in excess of the 20 percent assigned for a low 
back disorder for the period beginning on September 8, 2005, 
is denied.  


[Continued on Next Page]


A 10 percent disability evaluation is granted for a left knee 
disorder, based on arthritis with limitation of flexion, 
effective October 2, 2001, subject to the statutes and 
regulations governing the payment of monetary awards.  

A separate 10 percent disability evaluation is granted for a 
left knee disorder, based on lateral instability, effective 
September 8, 2005, subject to the statutes and regulations 
governing the payment of monetary awards.  

Service connection for asthma is granted. 

Service connection for migraine headaches is granted.  

Service connection for right eye maculopathy is granted.  

Service connection for decreased visual acuity of the right 
eye is denied as a matter of law.  



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


